Citation Nr: 0527342	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  98-08 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a higher disability rating for service-
connected degenerative joint disease, left knee, currently 
rated as 10 percent disabling.

2.  Entitlement to a higher disability rating for service-
connected degenerative joint disease, right knee, currently 
rated as 10 percent disabling.

3.  Entitlement to a higher disability rating for service-
connected degenerative joint disease, right hip, currently 
rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1989 to July 
1997, and over 14 years prior active duty service.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2003, 
this matter was remanded for further development consistent 
with the Veterans Claims Assistance Act of 2000 (VCAA).  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).



FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by x-ray 
findings of degenerative joint disease, with objective 
findings of normal range of motion, but subjective complaints 
of pain at 110 degrees of flexion and 10 degrees of 
extension.

2.  The veteran's right knee disability is manifested by x-
ray findings of degenerative joint disease, with objective 
findings of normal range of motion, but subjective complaints 
of pain at 110 degrees of flexion and 10 degrees of 
extension.

3.  The veteran right hip disability is manifested by x-ray 
findings of degenerative joint disease, with objective 
findings of normal range of motion, but subjective complaints 
of pain at 5 degrees of external rotation.  



CONCLUSIONS OF LAW
	
1.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for degenerative joint disease, left 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2005).

2.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for degenerative joint disease, right 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2005).

2.  The criteria for the assignment of a rating in excess of 
10 percent for degenerative joint disease, right hip, have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5250 - 5255 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for knee and hip 
disabilities prior to enactment of the VCAA.  The veteran's 
appeal stems from an April 1998 rating decision which granted 
service connection, and assigned disability ratings.  In 
February 2004, a VCAA letter was issued.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in February 2004 was not given 
prior to the first AOJ adjudication of the claim, it was 
issued subsequent to an October 2003 remand to ensure 
compliance with the assistance provisions of the VCAA.  The 
contents of this notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.  Moreover, an April 2004 
report of contact reflects that the veteran had no further 
information to submit in support of his appeal.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are private 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded VA examinations in November 1997, 
March 1998, and September 2002.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
are thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that a further examination is 
not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Procedural Background

The current appeal stems from an April 1998 rating decision.  
In April 1998, the RO granted, in pertinent part, service 
connection for right knee, left knee, right ankle, left 
ankle, left hip, and right hip disabilities.  Specifically, 
the RO determined that service connection was established for 
a left knee disability and it was evaluated with the left 
ankle disability with a 10 percent evaluation.  The RO 
determined that service connection was established for a 
right knee disability and it was evaluated with the left 
ankle disability with a 10 percent evaluation.  Service 
connection was established for right hip degenerative joint 
disease and it was evaluated with the left ankle disability 
with a 10 percent evaluation assigned.  The effective date 
assigned for each was August 1, 1997.

In June 1998, the veteran perfected his appeal as to the 
disability ratings assigned to the right knee, left knee, and 
right hip, and with regard to the combined ratings assigned.  
In an October 2002 rating decision, the RO essentially 
assigned separate disability ratings for the right knee, left 
knee, and right hip.  (The rating decision referenced that 
the disabilities had been previously rated noncompensably 
disabling, however, the April 1998 rating decision reflects 
10 percent combined disability ratings.)  The October 2002 
rating decision assigned a 10 percent disability evaluation 
for degenerative joint disease left knee, formerly combined 
with left ankle injury with x-ray evidence of degenerative 
joint disease right knee and right hip; assigned a 10 percent 
disability evaluation for degenerative joint disease right 
knee, formerly combined with left ankle injury with x-ray 
evidence of degenerative joint disease left knee and right 
hip; and, assigned a 10 percent disability rating for 
degenerative joint disease right hip, formerly combined with 
left ankle injury with x-ray evidence of degenerative disease 
right knee and left knee.  The assigned effective date for 
each separate disability rating was August 1, 1997.  

II.  Factual Background

An August 1988 service medical record reflects the veteran's 
report that he had injured his left knee several years ago.  
The examiner diagnosed loose body, and an x-ray examination 
confirmed Osgood Schlatter's disease.  A September 1988 
clinical record reflected that the knee disability was 
resolving.  In June 1992, the veteran sustained a fracture to 
his left tibia and fibula.  In January 1997, the veteran 
complained of left knee pain, and the examiner concluded that 
such pain was secondary to gait abnormality secondary to left 
lower extremity fracture.  A February 1997 clinical record 
reflects that the veteran complained of left knee and hip 
pain.  Physical examination showed minimal passive and active 
range of motion tenderness over the left knee with mildly 
positive Faber sign left hip.  X-ray examinations showed mild 
degenerative changes left knee and left hip.  The examiner 
opined that the veteran had a mild arthritic component 
contributing to his left knee and left hip pain.  Service 
medical records do not reflect any specific treatment with 
regard to the right hip or right knee.

In November 1997, the veteran underwent a VA examination with 
regard to his claims of service connection.  He reported that 
in June 1982, while playing softball he sustained a fracture 
of his left tibia and fibula.  The veteran reported pain and 
stiffness in his left knee over the past couple of years.  He 
claimed that it was due to changes related to his leg 
fracture, and he had been told he had degenerative changes in 
the left knee.  Physical examination of the left knee showed 
no redness, swelling, or tenderness.  Flexion was 140 degrees 
and extension was 0 degrees.  The medical and lateral 
collateral ligaments were intact.  The anterior and posterior 
cruciate ligaments were intact.  Pivot shift examination was 
negative.  He had a 5/10 patellar inhibition test positive on 
the left knee cap.  The right knee was compared and also was 
positive but to a lesser degree being 7/10.  The examiner 
diagnosed left knee pain of unknown etiology with a history 
consistent with degenerative changes probably related to 
previous fracture of the left lower leg.  An x-ray 
examination of both hips revealed bilateral degenerative 
disease in both hips, left worse than right.  An x-ray 
examination of the right knee revealed minimal medial joint 
compartment narrowing with slight sharpening of the tibial 
spines, and the left knee x-ray revealed minimal sharpening 
of the tibial spines otherwise no signs of degenerative 
disease.  The left tibia was shorter than the right.  The 
examination report did not reflect physical examination 
findings with regard to the right knee or right hip.

The veteran underwent another VA examination in March 1998.  
On physical examination of the hips, the veteran was asked to 
lay down and do flexion and abduction exercise of his hips 
first without weights.  He was able to go through ten 
repetitions of flexion and abduction of both hips with no 
weight with minimal difficulty.  Ten pounds was then added to 
the ankles, and he was asked to go through this range of 
motion again.  In both cases on the last three repetitions 
out of ten bilaterally, he started complaining of pain in his 
left hip but not his right hip.  Physical examination of the 
knees, he was asked to do quadriceps straightening exercises 
from a sitting position.  He was able to go through ten 
repetitions of his right and left knee without serious 
difficulty.  Ten pounds of weight was then added to each 
ankle, and he then went through ten repetitions with the 
weights on his ankles without significant difficulty.  The 
examiner opined that the veteran was determined to have 
approximately 40 degrees of loss of flexion of the left hip 
after ten repetitions due to pain and stiffness.  No opinion 
was offered with regard to the right hip.  With regard to the 
knees, no demonstrable loss of motion could be demonstrated 
after repetitions times 10 with ten pound weights.  The 
veteran demonstrated minimal compartmental narrowing on the 
right knee and minimal sharpening of the tibial spines on the 
left knee by x-ray.

In September 2002, the veteran underwent another VA 
examination.  With regard to the left knee, the veteran 
complained that since the last examination it had gotten 
slightly worse.  He denied any other intervening injuries or 
problems.  He stated that in general, increased activity 
makes his left knee ache more.  He stated that he is not 
limited from doing any activities and is able to walk through 
any discomfort that he has in the left knee.  He reported 
taking ibuprofen occasionally for pain.  On physical 
examination, flexion was 140 degrees, extension was 0 to 8 
degrees.  There was no swelling or tenderness to palpation of 
the knee or manipulation of the patella.  The medial and 
lateral collateral ligaments were intact.  Pivot shift 
examination was painful for external rotation with 
straightening, but no locking noted.  On DeLuca examination, 
the veteran complained of some pain with the last 30 degrees 
of flexion, and 10 degrees of extension.  The examiner 
diagnosed degenerative changes of the left knee with a DeLuca 
examination translating into a loss of 10 degrees of 
extension and 30 degrees of flexion.  With regard to the 
right knee, the examiner noted that it was a "new 
condition."  The veteran reported that his right knee always 
bothered him.  It began to bother him about the same time as 
his left knee but for many years it was not as bad as his 
left knee, but in recent years he felt that his right knee 
was now as bad as the left, and may even be worse.  He 
complained of pain and stiffness with activity.  On physical 
examination, flexion was 140 degrees, extension was 0 
degrees.  The medial and lateral collateral ligaments were 
intact.  The anterior and posterior cruciate ligaments were 
intact.  Pivot shift examination revealed no locking but some 
pain with external rotation.  Patellar manipulation was 
negative.  On DeLuca examination, the veteran did complain of 
pain through the last 30 degrees of flexion and the last 10 
degrees of extension.  The diagnosis rendered was 
degenerative changes of the knee with a DeLuca examination 
consistent with 10 degrees of loss on extension and 30 
degrees loss of flexion.  With regard to the right hip, he 
claimed that it began sometime after he was having left hip 
problems.  He was unable to identify which hip bothered him 
the most.  He reported that with activity or sitting for long 
periods of time, his left and right hip would tend to ache.  
Physical examination of the right hip showed flexion to 125 
degrees, and abduction was 45 degrees.  Internal rotation was 
40 degrees without pain and external rotation was 10 degrees 
but associated with pain to the last 5 degrees of external 
rotation.  DeLuca examination was consistent with pain to the 
last 5 degrees of external rotation.  The examiner diagnosed 
degenerative changes of the right hip with a loss of 5 
degrees of external rotation on DeLuca examination.

III.  Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Knees

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Hip

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5251.  Under Diagnostic Code 
5252, limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation; limitation to 30 degrees 
warrants a 20 percent evaluation; limitation to 20 degrees 
warrants a 30 percent evaluation; and limitation to 10 
degrees warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  Under Diagnostic Code 5253, limitation 
of rotation of the thigh, cannot toe-out more than 15 degrees 
or limitation of adduction, cannot cross legs warrants a 10 
percent evaluation.  Limitation of abduction of, motion lost 
beyond 10 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5253.  

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with 
false joint or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion, (spiral or oblique fracture) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

IV.  Analysis

Knees

The RO assigned separate 10 percent disability ratings to the 
veteran's bilateral knee disabilities under the provisions of 
38 C.F.R. § 5010, as x-ray examinations reflect degenerative 
joint disease.  Such disability is rated as degenerative 
arthritis under Diagnostic Code 5003.  As noted above, under 
Diagnostic Code 5003, the rating for arthritis of a joint is 
based on limitation of motion.  Thus, the veteran's 
disabilities require rating under the limitation of motion 
criteria, Diagnostic Codes 5260 and 5261.  

On examination in November 1997, the range of motion for the 
left knee was 0 to 140 degrees which, as noted above, is 
normal range of motion.  On March 1998 VA examination, the 
examiner did not report specific range of motion findings, 
however, the examiner found that there was no demonstrable 
loss of motion after 10 repetitions with ten pound weights.  
On examination in September 2002, flexion was to 140 degrees, 
extension was to 8 degrees with regard to the left knee, and 
range of motion was normal in the right knee.  Such objective 
findings do not support a compensable rating under the rating 
criteria for Diagnostic Codes 5260 and 5261.  

Though a compensable rating is not warranted under the rating 
criteria, the currently assigned 10 percent disability 
ratings are supported by the DeLuca provisions.  As 
previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
The Board notes that the veteran has reported that he has 
pain in his knees accompanied by aches and stiffness.  
Although the veteran complained of pain associated with the 
disabilities at issue, "[a] finding of functional loss due 
to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.'"  
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The examiner opined that with regard to both knees, 
the veteran complained of pain with the last 30 degrees of 
flexion, and with 10 degrees of extension.  The Board finds 
that, when considering the veteran's pain on motion, a 10 
percent rating is warranted for each knee under limitation of 
motion.  The objective medical evidence, however, does not 
support findings of pain on motion of the right knee or left 
knee to such degree as to satisfy the requirements for a 
higher evaluation.  Thus, the Board finds that 38 C.F.R. 
§ 4.40, 4.45 and 4.59 do not provide a basis for a higher 
rating.  See DeLuca, 8 Vet. App. at 204-07.

According to a recent General Counsel opinion, separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  
However, in the present case there is no evidence that a 
compensable rating is warranted under the criteria of Codes 
5260 and 5261 for either knee.  It does appear that pain 
limits extension to 10 degrees which does warrant a 10 
percent rating under Code 5261, but flexion is not limited to 
45 degrees by pain to warrant a separate 10 percent rating 
under Code 5260 for either knee.  

The Board has also given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected right and left knee disabilities under Diagnostic 
Codes 5003 and 5257.  See VA O.G.C. Prec. Op. No. 23-97 (July 
1, 1997), 62 Fed. Reg. 63,604 (1997) [a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any 
separate rating must be based upon additional disability]; VA 
O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 
56,704 (1998) [if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59].  See also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) [separate disabilities arising from a single 
disease entity are to be rated separately]; but see 38 C.F.R. 
§ 4.14 [the evaluation of the same disability under various 
diagnoses is to be avoided].  In this case, however, a 
compensable rating is not warranted under Diagnostic Code 
5257 with respect to the veteran's right knee and left knee 
disabilities.  The subjective evidence of record does not 
reflect any reports or findings of instability in either 
knee.  Crucially, the medical evidence does not show 
instability or subluxation in the right or left knee.  
Specifically on examination in November 1997 of the left 
knee, and September 2002 examination of both knees, the 
medical and lateral collateral ligaments were intact, as were 
the anterior and posterior cruciate ligaments.  Such findings 
do not support a compensable evaluation under Diagnostic Code 
5257.

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
veteran's right and left knee disabilities.  See Schafrath, 
1 Vet. App. at 594.

Diagnostic Code 5256 provides for a rating in excess of 10 
percent, however, application of this code is inappropriate 
as there is no diagnosis of ankylosis of the right or left 
knee.  Furthermore, the veteran may not be rated by analogy 
to this code as he does not suffer functional immobility of 
either knee.  Likewise, Diagnostic Codes 5258 and 5259 are 
inapplicable, as the clinical evidence does not show that 
cartilage has been removed or dislocated, nor is there 
frequent episodes of "locking," pain and effusion into the 
joint.  The September 2002 examiner specifically found no 
locking on pivot shift examination, and there have been no 
subjective complaints of locking.  

The veteran is in receipt of a separate 10 percent disability 
evaluation for residuals tibia/fibular fracture distal left 
leg under Diagnostic Code 5262.  The evidence of record does 
not reflect an impairment of the tibia and fibula in the 
right leg, consequently, there is no basis for evaluating the 
veteran under Diagnostic Code 5262.  Genu recurvatum, as 
rated pursuant to Diagnostic Code 5263, is inapplicable as it 
has not been diagnosed.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected knee disabilities have resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
never been hospitalized for treatment of his service- 
connected knee disabilities.  Accordingly, the Board finds 
that the impairment resulting from the veteran's knee 
disabilities is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a higher increased rating is not 
warranted for the veteran's service-connected right knee 
disability and left knee disability.  Accordingly, the 
benefit sought on appeal is denied.

Right hip

The RO has assigned a 10 percent disability rating for the 
left hip under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, for degenerative joint disease of the 
right hip.  As discussed above, such disability is rated as 
degenerative arthritis under Diagnostic Code 5003.  As noted 
above, under Diagnostic Code 5003, the rating for arthritis 
of a joint is based on limitation of motion.  The Board has 
carefully reviewed the evidence of record and finds that the 
preponderance of the evidence is against the grant of a 
rating in excess of 10 percent for a right hip disorder.  

The foregoing evidence of reported ranges of motion, compared 
to the limitation-of-motion codes, indicate that the 
veteran's right hip disorder is noncompensably disabling.  
For example, on examination in September 2002, right hip 
flexion was normal, to 125 degrees, and abduction was to 45 
degrees which was also normal.  These findings do not warrant 
a compensable rating under the criteria based on limitation 
of extension and flexion.  38 C.F.R. § 4.71, Plate II, 
Diagnostic Codes 5251, 5252.  Though a compensable rating is 
not warranted under the rating criteria, the currently 
assigned 10 percent disability rating is supported by the 
DeLuca provisions.  As discussed in reference to the knee 
disabilities, when evaluating musculoskeletal disabilities on 
the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is to be considered in the 
determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
The Board notes that with activity or sitting for long 
periods of time, the veteran complained that his hips ache.  
As noted, although the veteran complained of pain associated 
with the disabilities at issue, "[a] finding of functional 
loss due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.'"  
38 C.F.R. § 4.40; Johnston, 10 Vet. App. at 85.  The examiner 
opined that with regard to the right hip, external rotation 
was 10 degrees but associated with pain to the last 5 degrees 
of external rotation.  Thus, the Board finds that, when 
considering the veteran's pain on external rotation, a 10 
percent rating is warranted for the right hip under 
limitation of motion.  That is, the present 10 percent 
ratings take into consideration the veteran's complaints of 
right hip pain; however, the objective medical evidence does 
not support findings of pain on motion of the right hip to 
such degree as to satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. § 4.40, 
4.45 and 4.59 do not provide a basis for a higher rating.  
See DeLuca, 8 Vet. App. at 204-07.

The Board has determined that based on the veteran's 
symptomatology, there is no other diagnostic code which could 
provide a higher rating for the veteran's right hip 
disability.  See Schafrath, 1 Vet. App. at 592-593.  There is 
no indication that the veteran is unable to cross his legs as 
contemplated by a 20 percent rating under Diagnostic Code 
5253.  Diagnostic Code 5250 relates to ankylosis of the hip 
and Diagnostic Code 5254 requires a flail joint of the hip.  
There is no medical evidence of ankylosis or flail joint of 
either hip and, therefore, any application of these codes 
would be inappropriate.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's right hip disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's right hip disability is appropriately 
compensated by the currently assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a higher increased rating is not 
warranted for the veteran's service-connected right hip 
disability.  Accordingly, the benefit sought on appeal is 
denied.


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


